DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 23 February 2021 has been considered by the Examiner to the extent indicated.  


Double Patenting

Claims 8, 9, 11, 15, 16, 19 and 21-24 of this application is patentably indistinct from claims 1, 3-5, 10 and 11 of copending Application No. 15/639,328. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8, 9, 11, 15, 16, 19 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10 and 11 of copending Application No. 15/639,328 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical except for their statutory category.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 8, 9, 11, 15, 16, 19 and 21-24: 
the claims under 35 USC 112 and 101 have been withdrawn in view of the amendments to the claims. 
	The prior art of record, including McNair et al. (U.S. PG-Pub 2015/0193583 Al) and Beilin et al. (U.S. PG-Pub 2009/0076845 Al) does not teach or suggest the following features:
receiving electronic entity data associated with a plurality of entities, the electronic entity data being received according to a plurality of different data models, the first plurality of processing devices forming a first computer cluster operating in parallel;
publishing, by the first plurality of the processing devices, the electronic entity data from the plurality of different data models to a data model of a second plurality of the processing devices forming a second computer cluster operating in parallel; wherein the second plurality of processing devices is configured to perform:
performing analytics on the published electronic entity data, the performing of the analytics further comprising:
generating a measure in an XML-type definition language including a plurality of sections indicating criteria for entities to be included in populations used by the measure to perform the analytics,
inserting evidence ids in the XML-type  definition language to associate the evidence ids with the criteria and track evaluation results of each of the criteria for entities to be included in the populations, 
processing the XML-type definition language to perform the measure by:
finding each respective section based on a respective begin section tag at a beginning of the respective section and a respective end section tag at an end of the respective section,

determining, based on the published electronic entity data, whether to include in the first population or exclude from the first population each entity of the entities by evaluating, for the each entity, the one or more conditions and the corresponding time periods corresponding to the evidence ids of the first section, each evidence id of the first section being evaluated for the each entity as a result of one of true and false based on results of the evaluating the one or more conditions and the corresponding time periods corresponding to the each evidence id of the first section.
determining, based on the published electronic entity data, whether to include in the second population or exclude from the second population each entity included in the first population by evaluating the one or more conditions and the corresponding time periods corresponding to the evidence ids defined in the second section, each evidence id of the second section being evaluated for the each entity included in the first population as a result of one of true and false based on results of the evaluating the one or more conditions and the corresponding time periods corresponding to the each evidence id of the second section, and

presenting, by at least one of the second plurality of processing devices, evidence of evaluation of the evidence ids for the corresponding time periods with respect to the first population and the second population for at least one of the entities.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
4 May 2021